Opinion issued May 10, 2007







 










In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00478-CV



IN RE LEONARD M. MCCOLLUM, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Leonard M. McCollum, challenges the
district clerk's (1) failure to provide him with a free copy of the trial court record.
	We dismiss the petition for writ of mandamus.
PER CURIAM


Panel consists of Justices Nuchia, Hanks, and Bland.
1.